DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9-11, 14, 17-19 of copending Application No. 16034202 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a laser device that uses a haptic sensation generator that generates acoustic field that projects the determined pattern.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellhoefer (US 20150290031) in view of Subramanian et al. (US 20150192995), both cited previously. 
Regarding claim 1, Wellhoefer discloses controlling a laser device comprising: the laser device configured to generate a laser beam with a focal point (Section 0017, 0019,  the ophthalmic apparatus may be a femtosecond laser (FS laser) device, an excimer laser (EX laser) device, a device forming a combination of an FS- and EX-laser device or any other device employed during an eye surgery or treatment, such as a LASIK treatment,  the controlled unit 20 with an actuator (not shown) or setting an adjustable parameter by the operator. Examples of controlled units 20 are a power unit, a laser source, light source, focusing optics, scanning components, microscopic devices, measuring devices (e.g., pachymeter), head-up display, an 
Wellhoefer discloses receive the distance from the distance meter (section 0019, 0032, measuring devices e.g., pachymeter, detection could be accomplished by an infrared light that is transmitted in the direction of the operator. A reflection of the infrared light can be received by a camera or IR sensor, so that the distance of a body part of the operator as well as a direction vector or vectors of a movement can be retrieved). However Wellhoefer does not disclose a haptic sensation generator configured to generate an acoustic field that projects a sensory pattern onto a user; and a computer configured to: determine the pattern corresponding to the distance according to a function in which the distance is a variable; and instruct the haptic sensation generator to generate the acoustic field that projects the determined pattern. Subramanian discloses a haptic sensation generator configured to generate an acoustic field that projects a sensory pattern onto a user (section 0012-0013, the acoustic transducers may be ultrasound transducers. The ultrasound transducers may be 
Concerning claim 12, Wellhoefer discloses generating a laser beam with a focal point (Section 0017, 0019, the ophthalmic apparatus may be a femtosecond laser FS laser device, an excimer laser EX laser device, a device forming a combination of an FS- and EX-laser device or any other device employed during an eye surgery or treatment, such as a LASIK treatment, the controlled unit with an actuator or setting an 
Wellhoefer discloses receive the distance from the distance meter (section 0019, 0032, measuring devices e.g., pachymeter, detection could be accomplished by an infrared light that is transmitted in the direction of the operator. A reflection of the infrared light can be received by a camera or IR sensor, so that the distance of a body part of the operator as well as a direction vector or vectors of a movement can be retrieved). However Wellhoefer does not disclose a haptic sensation generator configured to generate an acoustic field that projects a sensory pattern onto a user; and a computer configured to: determine the pattern corresponding to the distance according to a function in which the distance is a variable; and instruct the haptic sensation generator to generate the acoustic field that projects the determined pattern. .
s 2-5, 8-10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellhoefer (US 20150290031) in view of Subramanian et al. (US 20150192995) and further in view of Rizun (US 20060207978), all cited previously.
Regarding claims 2 and 13, Wellhoefer discloses the invention substantially as claimed however does not show given the distance, the function yields a length of a dimension of a shape of the pattern. Rizun discloses wherein: given the distance, the function yields a length of a dimension of a shape of the pattern (Figs. 8-9 section 0031, as the focal point of the laser nears a surface, the surgeon will feel an opposing force that rapidly increases wherein the focal point of the laser is coincident with the surface. The surgeon will experience the sensation of a hard surface although nothing but light will actually be touching it. If the surgeon maintains constant force and moves the laser laterally, the laser will track the profile of the surface as shown in FIG. 8. In FIG. 8, the TFLS is represented as a force sensor and laser beam, and the force and distance to the surface is kept constant across the surface. Once the focal point of the laser is coincident with the surface, additional downwards force will increase the cutting power of a surgical laser focused at the same spot). This allows for the force felt by the user will be an undefined shape, as the user pressed down the, vector/shape’s distance, dimension and magnitude will increase. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the applicant effective filing date, to modify the device of Wellhoefer in view of Subramanian by adding given the distance, the function yields a length of a dimension of a shape of the pattern as taught by Rizun in order to facilitate feedback that addresses limitation in laser procedures.

Regarding claim 4, Wellhoefer in view of Subramanian in view of Rizun specifically Rizun discloses the shape is a circle; and the dimension is a diameter of the circle (section 0019, Half of the laser beam passes through beam splitter and is focused to a 100-micron diameter spot at the focal point of lens). This allows for the force felt by the user will be an undefined shape, as the user pressed down the, vector/shape’s distance, dimension and magnitude will increase.
Concerning claim 5, Wellhoefer in view of Subramanian in view of Rizun specifically Rizun discloses the shape is a plurality of objects; and the dimension is a distance between at least two of the objects (section 0020, software module 15 calculates distance based on the size of the spot, the difference in intensities between the upper and lower half-planes, and the geometry of the optical system). This allows for the force felt by the user will be an undefined shape, as the user pressed down the, vector/shape’s distance, dimension and magnitude will increase.
Concerning claim 8, Wellhoefer in view of Subramanian in view of Rizun specifically Rizun discloses a gesture detector configured to: detect a gesture of the 
With respect to claim 9, Wellhoefer in view of Subramanian in view of Rizun specifically Rizun discloses the computer configured to provide the instructions to the laser device to move the focal point of the laser beam (section 0031, the surgeon will direct the laser towards the surface using the standard hand control for moving the robot's end). This allows for proper control of the laser surgery system based on the gesture that is detected.
Regarding claim 10, Wellhoefer in view of Subramanian in view of Rizun, specifically Rizun discloses computer configured to provide the instructions to the laser device to change illumination of the patient (Section 0031, Once the focal point of the laser is coincident with the surface, additional downwards force will increase the cutting power of a surgical laser focused at the same spot as shown in FIG. 9, where, as the force increases, the laser intensity, illustrated by shading, increases). This allows for proper control of the laser surgery system based on the gesture that is detected.
Regarding claim 13, Wellhoefer in view of Subramanian in view of Rizun, specifically Rizun discloses given the distance, the function yields a length of a dimension of a shape of the pattern (section 0017, The software running on main control system can be thought of as two modules: a software module that determines how to render tactile feedback at hand controller based on the laser distance 
With respect to claim 15, Wellhoefer in view of Subramanian in view of Rizun, specifically Rizun discloses detecting, with a gesture detector, a gesture of the user; providing, by the gesture detector, a description of the gesture to the computer; and providing, by the computer, instructions to perform an operation corresponding to the gesture (section 0031, the surgeon will direct the laser towards the surface using the standard hand control for moving the robot's end). This allows for the force felt by the user will be an undefined shape, as the user pressed down the, vector/shape’s distance, dimension and magnitude will increase and proper control of the laser surgery system based on the gesture that is detected.
Claim Objections
Claim(s) 6-7, 11, 14, and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome double patenting rejection set forth above.
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. Examiner still finds that Wellhoefer discloses a distance meter configured to measure a distance between the focal point and a target of a patient (section 0019, 0032, measuring devices e.g., pachymeter, detection could be .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792